


Exhibit 10.1

TERM SHEET FOR PURCHASE OF COMMON SHARES, OPTIONS AND INTELLECTUAL PROPERTY
RIGHTS

August 18, 2017

 Except as expressly provided in the Binding Provisions of this term sheet
(“Term Sheet”), no legally binding obligations or liabilities will be created
until definitive agreements are executed and delivered by the Parties.

Parties:

General Atomics Uranium Resources, LLC, a Delaware limited liablity company (or
one or more affiliates, the “Investor”); and

Rare Element Resources Ltd., a British Columbia corporation (the “Company” and
together with Investor, the “Parties”).

 

 








--------------------------------------------------------------------------------









Transactions:

The following, together with the transaction described in the Section entitled
“Preliminary Payment” below, are collectively referred to as the “Proposed
Transactions”:

(a)

Investor and the Company would enter into an agreement (the “Investment
Agreement”) pursuant to which Investor would acquire 26,650,000 common shares to
be issued by the Company (the “Common Shares”), free and clear of any liens or
encumbrance, which as of the date hereof would constitute approximately 33.5% of
the fully-diluted Common Shares of the Company’s capital stock issued and
outstanding (such Shares, the “Acquired Shares”).  

 

(b)

The Company would also grant to Investor an option (the “Option”) to purchase an
additional 24,175,000 Common Shares (the “Option Shares”), free and clear of any
liens or encumbrance, which, together with the Acquired Shares, would constitute
approximately 49% of the fully-diluted Common Shares of the Company’s capital
stock issued and outstanding.  The Option will include appropriate anti-dilution
protections so that the Option Shares and Acquired Shares will together
constitute approximately 49% of the fully-diluted Common Shares of the Company’s
capital stock issued and outstanding at the time the Option is exercised
(assuming that the Acquired Shares have not been sold or transferred by
Investor).




(c)

Investor and the Company would enter into an Intellectual Property Rights
Agreement (the “IP Rights Agreement”) to grant Investor rights to the Company’s
intellectual property (whether at common law, statutory or otherwise) relating
to rare earth processing and separation (the “IP Rights”), as defined in and on
the terms and conditions of the IP Rights Agreement set forth below.

Investor and the Company agree that the form of the Transactions may be altered
with their mutual agreement so as to ensure that such Transactions do not raise
adverse tax issues to both the Company and Investor.

 

 





4835-5764-1544.v1

4835-5764-1544

--------------------------------------------------------------------------------









Acquired Shares Closing and Purchase Price:

The Investment Agreement shall provide that Investor shall pay $4,752,000 (the
“Acquired Shares Price”), less any Preliminary Payment, as defined herein, at
the closing (the “Acquired Shares Closing”) for the Acquired Shares.  Payment
for the Acquired Shares shall be made in cash by wire transfer of immediately
available funds to an account designated in writing by the Company.  

Terms of Options:

(a)

The Option shall be exercisable until the fourth anniversary of the Acquired
Shares Closing (“Option Period”), for the Option Shares, which, together with
the Acquired Shares, would constitute approximately 49% of the outstanding
Common Shares of the Company’s capital stock on a fully-diluted basis.  The
Option will include appropriate anti-dilution protections so that the Option
Shares and Acquired Shares will together constitute approximately 49% of the
outstanding Common Shares of the Company’s capital stock on a fully-diluted
basis at the time the Option is exercised (assuming that the Acquired Shares
have not been sold or transferred by Investor).  The total exercise price of the
Option Shares shall be $5,040,000, and payment therefor shall be made in cash by
wire transfer of immediately available funds to an account designated in writing
by the Company upon the closing for the Option Shares (the “Option Shares
Closing”).

(b)

The Option may only be exercised one time and in full during the applicable
Option Period.

 

 





3

3

--------------------------------------------------------------------------------









Preliminary Payment:

Within three business days of the execution of this Term Sheet, Investor shall
pay, in cash by wire transfer of immediately available funds to an account
designated in writing by the Company, $500,000 (the “Preliminary Payment”).  

a.

Upon execution of the Investment Agreeement, the amount of the Preliminary
Payment shall be credited toward the payment due to the Company from the
Investor for the Acquired Shares at the Acquired Shares Closing.

b.

In the event an Investment Agreement is not executed between the Company and the
Investor, the Company shall, within five business days of the termination of the
Exclusivity Period, as defined herein, or upon written notice from the Investor
that it does not wish to enter into an Investment Agreement, whichever occurs
first, issue 3,125,000 Common Shares (the “Preliminary Shares”) to the Investor.
 

c.

If Preliminary Shares are issued to the Investor, the Parties agree to negotiate
in good faith a registration rights agreement with respect to such Preliminary
Shares.

The Company represents and warrants to the Investor that the Preliminary Shares,
if and when issued and delivered to the Investor, will be duly authorized,
validly issued, fully paid and nonassessable and the issuance of the Preliminary
Shares will not be subject to any preemptive or similar rights.

 

 





4835-5764-1544.v1

4835-5764-1544

--------------------------------------------------------------------------------









Exclusivity:

Upon execution of this Term Sheet, and until the earlier of the Acquired Shares
Closing or 90 days after the execution of this Term Sheet (the “Exclusivity
Period”), the Company will not (and it will cause representatives and affiliates
not to), directly or indirectly, (i) submit, solicit, initiate, encourage or
discuss any proposal or offer from any person or entity or enter into any
agreement, arrangement or understanding or accept any offer relating to or
consummate any (A) reorganization, liquidation, dissolution or recapitalization
of the Company, (B) merger, consolidation or acquisition involving the Company,
(C) sale of any assets of the Company outside the ordinary course of business or
any sale of capital stock or other equity interests in the Company or (D)
similar transaction or business combination involving the Company or its
business or material assets or (ii) furnish any information with respect to or
facilitate in any other manner any effort or attempt by any person or entity
(other than the Investor) to do any of the foregoing.

 

 





5

5

--------------------------------------------------------------------------------









Investment Agreement Conditions Precedent:

The Acquired Shares Closing will be subject to customary conditions including,
without limitation, the following:

(a)

the absence of any judgment, injunction, order or decree which restrains or
enjoins or otherwise prohibits the Acquired Shares Closing;

(b)

receipt of all necessary approvals and consents required of third parties and
any regulatory or governmental authorities on terms and conditions satisfactory
to the Parties acting reasonably;

(c)

approval of the Company’s shareholders, if required by applicable law or at the
reasonable discretion of the board of directors of the Company (the “Board”);

(d)

approval by the Board of the Investment Agreement and the transactions
contemplated thereby;

(e)

executed indemnification agreement(s), in a form reasonably acceptable to
Investor, for each of the Investors’ representatives designated to the Board
pursuant to the terms of the Investment Agreement.; and

(f)

compliance in all material respects by each Party with its covenants and
material accuracy of representations and warranties provided for in the
Investment Agreement.

The Acquired Shares Closing will not be subject to any conditions relating to
financing arrangements for Investor.

Investment Agreement Generally; Hold Period:

The Parties shall enter into the Investment Agreement, which shall include the
terms summarized in this Term Sheet and such other representations, warranties,
conditions, covenants, indemnities and other terms that are customary for
transactions of this kind and are not inconsistent with this Term Sheet.  The
Investment Agreement would also contain an agreement by Investor that it will
not sell any Acquired Shares or Options Shares in the United States or in Canada
for the respective statutory hold period applicable to such shares in each such
jurisdiction.

 

 





4835-5764-1544.v1

4835-5764-1544

--------------------------------------------------------------------------------









Investment Agreement Governance and Nomination Provisions; Preemptive Rights;
Registration Rights:







The Investment Agreement shall contain the following key terms which will apply
following the Acquired Shares Closing and as long as Investor owns at least
approximately 33% of the outstanding capital stock of the Company on a
fully-diluted basis:

(a)

Governance.  Investor shall have the right to designate two directors for
appointment or election to the Board (any Investor appointee, an “Investor
Director Designee”), where the Board is comprised of six or seven directors
following such appointment (or the same or any higher percentage of appointees
to the Board where the Board is comprised of more than seven directors).  If the
Option is exercised, then Investor shall have the right to designate one
additional director for appointment or election to the Board, resulting in three
total Investor Director Designees of a seven-member Board (or the same or any
higher percentage of appointees to the Board where the Board is comprised of
more than seven directors).  Following the Acquired Shares Closing, the Company
will take such action as is necessary to appoint the Investor’s designees to
fill any Board vacancies with the applicable number of Investor Director
Designees and to nominate and support for election in the same manner as all
other nominees proposed by the Company (including causing such designees’ names
to be included in the slate of nominees proposed by the Company to its
shareholders for election as directors and soliciting proxies in favour of the
election of such designees in the event that the Company intends to solicit any
such proxies in connection with an annual or special shareholders meeting where
directors are elected), and the Company shall recommend a “for” vote to its
shareholders in respect of such Investor Director Designees at each annual and
special meeting where directors are elected.  Similarly, Investor will support
the nominees of the Company and vote “for” the Company’s director nominees in
connection with the 2017 and 2018 annual shareholders meeting.  

(b)

Approval of Certain Actions.  Absent a waiver approved by the Board with the
concurrence of the Investor Director Nominees, the approval of the shareholders
shall be required in order for the Company to take the following major actions:

1.

authorizing the issuance of additional shares of capital stock, however, if
Investor does not exercise the Option within the Option Period, the concurrance
of the Investor Director Nominees is not required for issuance of additional
shares of capital stock so long as the Board, by majority vote, so approves;

2.

incurring any material indebtedness or making any loan;

3.

entering into any material transaction involving the acquisition of any assets
and/or equity interests or the sale, lease, license or other disposition of any
portion of the Company’s assets; and

4.

authorizing any dividend or distribution.  For the purposes of the foregoing,
“material” means assets or equity interests involving an aggregate amount in one
transaction or a series of related transactions in any fiscal year having a
value equal to US$1,000,000.  

(c)

Information Rights.  Following the Acquired Shares Closing, Investor Director
Designee(s) shall be entitled to receive all financial reports, government
agency notices, operational updates, and other information that the other
directors receive in connection with their service on the Board.

(d)

Preemptive Rights.  For as long as Investor holds 20% of the issued and
outstanding capital stock of the Company, the Investor shall have the right to
purchase its pro rata share (being the proportion of Common Shares held by
Investor on a non-diluted basis) of the issuance of any Common Shares or
securities convertible into Common Shares that are issued in connection with any
financing (except in connection with the exercise or conversion of securities
outstanding on the date of the Acquired Shares Closing or as part of the stock
option plan or any other share compensation arrangement of the Company).

(e)

Registration Rights.  Investor shall have customary piggyback registration
rights.  

 

 





7

7

--------------------------------------------------------------------------------









Tax Matters:

The Parties shall agree to (i) on or prior to the date of the Acquired Shares
Closing, an allocation of the Acquired Shares Price among the Acquired Shares,
the Option and the IP Rights Agreement and (ii) an allocation of any other
payment as required by applicable law.

The Company agrees to advise Investor whether or not the Company or any of its
subsidiaries is a “controlled foreign corporation” (a “CFC”) within the meaning
of Section 957 of Internal Revenue Code of 1986, as amended (the “Code”), or a
“passive foreign investment company” within the meaning of Section 1297 of the
Code (a “PFIC”), in each case for the most recently ended taxable year of the
Company, (a) on or prior to the date of the Acquired Shares Closing, (b)
promptly upon request by Investor, and (c) within 90 days following the end of
each such taxable year.  In addition, the Company agrees to provide Investor in
a timely fashion with any information (including access to the Company personnel
and advisors) reasonably requested by Investor in order to make required
reports, determinations and filings with applicable taxing authorities related
to its investment in the Company, including, without limitation, (x) U.S.
Internal Revenue Service filings relating to the Company’s status as a CFC or
PFIC, (y) determinations as to the Company’s status as a CFC or PFIC, and (z)
determinations of Investor’s pro rata portion of the Company’s Subpart F Income
(for purposes of the Code) or Investor’s pro rata share of the Company’s
earnings and profits pursuant to section 1293 of the Code.  At the request of
Investor, the Company shall take any required or appropriate action to enable
Investor to make a timely and valid qualified electing fund (“QEF”) election,
pursuant to Section 1295 of the Code, with respect to the Company if the Company
is (or is later determined to be) a PFIC.

 

 





4835-5764-1544.v1

4835-5764-1544

--------------------------------------------------------------------------------









IP Rights Agreement:




The Parties shall enter into an IP Rights Agreement to grant Investor the IP
Rights, subject to the terms and conditions of the IP Rights Agreement set forth
below.

Pursuant to and subject to the terms and conditions of the IP Rights Agreement,
Investor shall be entitled to the following:

(a)

use of the IP Rights on a royalty-free (subject to (d) below), unlimited basis
for any and all purposes and applications for a perpetual term;

(b)

rights to information regarding improvements, testing and results as long as an
Investor Director Designee is on the Board;

(c)

the right to enhance or progress the intellectual property of the Company for
rare earth and other applications; and

(d)

the license granted to Investor shall be deemed fully paid-up unless the
Investor fails to exercise the Option.

Pursuant to and subject to the terms and conditions of the IP Rights Agreement,
the Company shall be entitled on a royalty-free, unlimited and perpetual basis
to the right to use all improvements to the intellectual property of the Company
relating to rare earth processing and separation made or acquired by Investor.
 Such rights to improvements to the Company’s intellectual property shall be
solely for use by the Company and shall not be transferred to any third party.
 The Investor shall own all right, title and interest to any improvements made
by or for Investor (subject to the license rights granted to the Company).  

During the Option Period, the Investor IP Rights Agreement will be on a
non-exclusive basis and will not provide for a separate licensing fee from
Investor to the Company; provided, however, that the Company may not grant any
rights to third parties that extend beyond the Option Period.  However:

(a)

if the Option is not exercised prior to its expiration, then any extension of
the IP Rights Agreement beyond the Option Period shall become subject to an
annual licensing fee from Investor to the Company, which amount shall be set at
a commercially reasonable fee as determined by an independent expert, or




(b)

if the Option is exercised, the Investor IP Rights Agreement will be on an
exclusive basis (as to third parties) for a perpetual term, shall not be subject
to a licensing fee and the license in favor of the Investor pursuant to the
Investor IP Rights Agreement shall be deemed fully paid-up.  

 

 





9

9

--------------------------------------------------------------------------------









Short Sales; Standstill:

Investor agrees that for the period ending on the earlier of (a) one year
following the date of a binding letter of intent or term sheet and (b) the
Acquired Shares Closing without the prior written consent of the Company,
neither Investor nor any of Investor’s affiliates will, directly or indirectly,
alone or in concert with others (i) engage in any short selling of the
securities of the Company or (ii) purchase, offer or agree to purchase or sell,
or announce an intention to purchase or sell any securities (or beneficial
ownership thereof) or assets of the Company or any of its subsidiaries or rights
or options to acquire the same, other than the Option, or seek or propose to
influence or control the Company’s management, Board, policies or affairs.

Due Diligence:

The consummation of an Investment Agreement is subject to customary closing
conditions, including the completion of full due diligence which will include
review of financial, compliance, legal, operational and intellectual property
matters relating to the Company, as well as any other matters deemed appropriate
by the Investor.

Transaction Timing:

As soon as reasonably practicable after the execution of this term sheet, the
Parties shall commence to negotiate the Investment Agreement, the IP Rights
Agreement and all related ancillary agreements (collectively, the “Definitive
Agreements”).

The Parties agree in good faith to do all things reasonably possible to finalize
and execute the Definitive Agreements by 5:00 p.m. Mountain Time on August 31,
2017 (or such longer period as the Parties agree is necessary to negotiate and
finalize the Definitive Agreements).  The Parties agree to set a date for the
Acquired Shares Closing as soon as practicable following execution of the
Definitive Agreements.

 

 





4835-5764-1544.v1

4835-5764-1544

--------------------------------------------------------------------------------









Governing Law; Waiver of Jury Trial:

This term sheet shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of New York.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY THAT MAY ARISE UNDER THIS LETTER OR THE DEFINITIVE AGREEMENTS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS TERM SHEET,
THE DEFINITIVE AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Expenses:

Each of the Parties will pay its own costs and expenses incurred in connection
with the Proposed Transactions (including the fees and expenses of any of its
advisors).

No Binding Agreement:

This Term Sheet does not reflect any form of legally binding commitment or
obligation on the part of either Party or its affiliates, except with regard to
the sections titled “Preliminary Payment”, “Exclusivity”, “Tax Matters”,
“Governing Law; Waiver of Jury Trial”, “Expenses”, “Company Authorization of
Term Sheet and Enforceability of Binding Provisions” and “No Binding Agreement”
(collectively, the “Binding Provisions”).  No contract or agreement providing
for any transaction involving any capital stock or otherwise with respect to the
assets of the Company or the Proposed Transactions, joint venture, partnership
or fiduciary relationship shall be deemed to exist between the Parties or any of
their affiliates unless and until final definitive agreements with respect to
the Proposed Transactions have been executed and delivered and only thereafter
as and to the extent specified therein.  The Parties hereby acknowledge and
agree that (a) the terms in this Term Sheet do not contain all material terms to
be negotiated as part of the Definitive Agreements or otherwise with respect to
the Proposed Transactions, (b) no oral agreement, public or private statements
or course of conduct or dealings between the Parties and/or their affiliates may
be introduced as evidence that there exists any binding contract or commitment
or a joint venture or partnership between the Parties with respect to any of the
transactions contemplated hereby, other than the Binding Provisions, (c) neither
Party and/or any of its affiliates may bring any claim or action against the
other Party and/or any of its affiliates and/or any of their officers,
directors, employees, consultants or advisors as a result of a failure to agree
on or enter into any Definitive Agreements, or as a result of a termination of
this Term Sheet and (d) neither Party shall be justified in relying on any
provision of this Term Sheet (other than the Binding Provisions), in connection
with the transactions hereby.

Company Authorization of Term Sheet and Enforceability of Binding Provisions:

Each Party represents and warrants to the other Party  that it  has all
requisite power and authority to execute and deliver this Term Sheet, to
consummate the transactions contemplated by the Binding Provisions and to
perform all the terms and conditions of the Binding Provisions to be performed
by such Party  The execution and delivery of this Term Sheet, the performance of
all terms and conditions contained in the Binding Provisions to be performed by
the Company and the consummation of the transactions contemplated by the Binding
Provisions, including the issuance and delivery of the Preliminary Shares to the
Investor (if the Preliminary Shares are issued), have been duly authorized and
approved by all requisite corporate action on the part of the Company.  This
Term Sheet has been, and upon execution and delivery by the Parties of this Term
Sheet, will be, duly executed and delivered by each Party and the Binding
Provisions constitute the valid and binding obligations of each Party
enforceable against the other Party  in accordance with the terms of such
Binding Provisions, except as such enforceability may be limited to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and to general
equitable principles.

[Remainder of page intentionally left blank]

The undersigned hereby acknowledge and accept the terms of the Term Sheet and
intend to be bound solely by the Binding Provisions of this Term Sheet as set
forth above.  




COMPANY:




RARE ELEMENT RESOURCES LTD.

 







By /s/ Randall J. Scott______

Name: Randall J. Scott

Title: President and CEO

 







INVESTOR:




GENERAL ATOMICS URANIUM RESOURCES, LLC







By /s/ David Roberts_______

Name: David Roberts

Title: President and CEO

 








11

11